                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

EDWARD JARKA, JR.,

      Plaintiff,
v.                                                 Case No. 8:17-cv-3052-T-AAS

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration,

      Defendant.
______________________________________/

                                     ORDER

      Edward Jarka seeks judicial review of a decision by the Commissioner of Social

Security (Commissioner) denying his claim for disability insurance benefits (DIB)

under the Social Security Act, 42 U.S.C. Section 405(g). After reviewing the record,

including a transcript of the proceedings before the Administrative Law Judge (ALJ),

administrative record, pleadings, and joint memorandum the parties submitted, the

Commissioner’s decision is REMANDED for further consideration consistent with

this order.

I.    PROCEDURAL HISTORY

      Mr. Jarka applied for DIB benefits because of a disability he claims began on

June 14, 2013. (Tr. 216–17). Disability examiners denied Mr. Jarka’s application

initially and after reconsideration. (Tr. 92–102, 105–16). Mr. Jarka then requested

a hearing before an ALJ, who found Mr. Jarka not disabled. (Tr. 17–32, 133–34).




                                         1
      After the ALJ issued her decision, Mr. Jarka submitted additional evidence to

the Appeals Council. (Tr. 2). The Appeals Council determined Mr. Jarka’s additional

evidence was unrelated to his DIB application. (Id.). The Appeals Council therefore

denied Mr. Jarka’s request for review of the ALJ’s decision, making the ALJ’s decision

the final decision of the Commissioner. (Tr. 1–3). Mr. Jarka now seeks judicial review

of the Commissioner’s final decision. (Doc. 1).

II.   NATURE OF DISABILITY CLAIM

      A.     Background

      Mr. Jarka was fifty-one years old when he submitted his DIB application and

fifty-three years old when the ALJ held the hearing. (Tr. 40, 216). Mr. Jarka has

specialized education in automotive technology. (Tr. 47). He has past relevant work

as an automobile mechanic. (Tr. 77). He claimed disability because of lower-back

pain, “pain in right leg,” rheumatoid arthritis, high blood pressure, high cholesterol,

and depression. (Tr. 92).

      B.     Summary of the ALJ’s Decision

      The ALJ must follow five steps when evaluating a claim for disability.1 20

C.F.R. § 404.1520(a). First, if a claimant is engaged in substantial gainful activity,2

he is not disabled. § 404.1520(b). Second, if a claimant does not have an impairment

or combination of impairments that significantly limit his physical or mental ability


1 If the ALJ determines that the claimant is under a disability at any step of the
sequential analysis, the analysis ends. 20 C.F.R. § 404.1520(a)(4).

2 Substantial gainful activity is paid work that requires significant physical or
mental activity. § 404.1572.
                                          2
to perform basic work activities, then he does not have a severe impairment and is

not disabled. § 404.1520(c); see McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th Cir.

1986) (stating step two acts as a filter and “allows only claims based on the most

trivial impairments to be rejected”). Third, if a claimant’s impairments fail to meet

or equal an impairment included in the Listings, he is not disabled. § 404.1520(d);

20 C.F.R. pt. 404, subpt. P, app. 1. Fourth, if a claimant’s impairments do not prevent

him from performing past relevant work, he is not disabled. 20 C.F.R. § 404.1520(e).

At this fourth step, the ALJ determines the claimant’s residual functional capacity

(RFC).3 Fifth, if a claimant’s impairments (considering his RFC, age, education, and

past work) do not prevent him from performing other work that exists in the national

economy, then he is not disabled. § 404.1520(g).

      The ALJ here determined Mr. Jarka engaged in no substantial gainful activity

since his alleged onset date.    (Tr. 19).       The ALJ found Mr. Jarka has severe

impairments: “spine disorders and sprains/strains.” (Id.). Nonetheless, the ALJ

found Mr. Jarka’s impairments or combination of impairments failed to meet or

medically equal the severity of an impairment included in the Listings. (Tr. 22)

(citations omitted).

      The ALJ then found Mr. Jarka has an RFC to perform light work with the

following limitations:

      [Mr. Jarka] can lift and carry 20 pounds occasionally and 10 pounds
      frequently. The claimant can push and pull as much as the claimant can

3 A claimant’s RFC is the level of physical and mental work he can consistently
perform despite his limitations. § 404.1545.


                                             3
       lift and carry. The claimant can sit six hours in an eight-hour workday.
       The claimant can stand and/or walk six hours out of an eight-hour
       workday. The claimant can frequently operate foot controls with the
       right lower extremity. The claimant can frequently reach overhead
       bilaterally. The claimant can frequently climb ramps and stairs, but
       only occasionally climb ladders. The claimant can frequently balance
       and occasionally stoop, kneel, crouch, and crawl. The claimant can
       maintain one position for a minimum of 45 minutes and then would have
       to stand at the workstation, and as a result, the claimant will be off task
       up to ten percent of the workday.

(Tr. 23) (citation omitted). Based on these findings, the ALJ determined Mr. Jarka

could perform jobs that exist in significant numbers in the national economy,

specifically as an information clerk, mail clerk, and routing clerk. (Tr. 31). The ALJ

therefore found Mr. Jarka not disabled from his alleged onset date through the date

of the ALJ’s decision. (Tr. 32).

III.   ANALYSIS

       A.    Standard of Review

       Review of the ALJ’s decision is limited to determining whether the ALJ applied

correct legal standards and whether substantial evidence supports her findings.

McRoberts v. Bowen, 841 F.2d 1077, 1080 (11th Cir. 1988); Richardson v. Perales, 402

U.S. 389, 390 (1971). Substantial evidence is more than a mere scintilla but less than

a preponderance. Dale v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (citation

omitted). In other words, there must be sufficient evidence for a reasonable person

to accept as enough to support the conclusion. Foote v. Chater, 67 F.3d 1553, 1560

(11th Cir. 1995) (citations omitted).

       A reviewing court must affirm a decision supported by substantial evidence

“even if the proof preponderates against it.” Phillips v. Barnhart, 357 F.3d 1232, 1240

                                           4
n.8 (11th Cir. 2004) (citations omitted).        The court must not make new factual

determinations, reweigh evidence, or substitute its judgment for the Commissioner’s

decision. Phillips, 357 F.3d at 1240 (citation omitted). Instead, the court must view

the whole record, considering evidence favorable and unfavorable to the

Commissioner’s decision. Foote, 67 F.3d at 1560; see also Lowery v. Sullivan, 979

F.2d 835, 837 (11th Cir. 1992) (citation omitted) (stating that the reviewing court

must scrutinize the entire record to determine the reasonableness of the

Commissioner’s factual determinations).

      B.     Issues on Appeal

      Mr. Jarka argues the court should remand the ALJ’s decision for four reasons.

(Doc. 19, pp. 17–48; Doc. 23). First, he argues the Appeals Council erred when it

found evidence submitted after the ALJ’s decision unrelated to the period relevant to

the ALJ’s decision. (Doc. 19, pp. 17–19). Second, Mr. Jarka argues substantial

evidence does not support the ALJ’s RFC determination. (Id. at 22–29). Third, Mr.

Jarka argues the ALJ erred when she found Mr. Jarka’s statements about the

intensity of his impairments not entirely consistent with medical evidence. (Id. at

37–41). Fourth, Mr. Jarka argues the Commissioner failed to prove Mr. Jarka could

perform other work in the national economy. (Id. at 46–47).

      This order will focus on Mr. Jarka’s first argument: whether the Appeals

Council erred when it found evidence submitted after the ALJ’s decision unrelated to

the period relevant to the ALJ’s decision.

                                          *      *   *



                                             5
             1.     Evidence Submitted to Appeals Council

      Mr. Jarka argues the Appeals Council erred when it declined to review the

ALJ’s decision after receiving new evidence. (Doc. 19, pp. 17–19). Less than one

month after the ALJ’s decision, Mr. Jarka submitted evidence showing Dr. William

Vargas prescribed a cane to Mr. Jarka because of his “radiculopathy, lumbar region.”

(Tr. 13). According to Mr. Jarka, the Appeals Council erred when it determined the

prescription from Dr. Vargas is unrelated to the period relevant to the ALJ’s decision.

(Doc. 19, pp. 17–19).

      Mr. Jarka argues the prescription from Dr. Vargas is relevant to the time

period the ALJ considered because evidence shows Mr. Jarka consistently used a cane

and the ALJ noted Mr. Jarka’s non-prescribed cane when she found Mr. Jarka not

disabled. (Id. at 18–19). Mr. Jarka therefore requests the court remand his case

because the new evidence from Dr. Vargas could reasonably change the ALJ’s

decision about Mr. Jarka’s DIB application. (Id at 19).

      The Commissioner argues the cane prescription from Dr. Vargas is not

chronologically relevant to the period considered in the ALJ’s decision. (Id. at 19–

22). The Commissioner points out the prescription from Dr. Vargas fails to indicate

it relates back to the time period before the ALJ’s decision. (Id. at 20). Nor does the

prescription indicate Dr. Vargas prescribed a cane after reviewing evidence the ALJ

considered in her decision.     (Id.).   And the Commissioner argues even if the

prescription from Dr. Vargas is chronologically relevant, Mr. Jarka fails to show how




                                           6
the prescription creates a reasonable possibility the ALJ would change her decision;

so, remand is inappropriate. (Doc. 19, pp. 21–22).

      The Commissioner considers new evidence at each step of the administrative

process. See 20 C.F.R. § 404.900(b) (2016) (stating the Commissioner “will consider

at each step of the review process any information” the claimant presents); Ingram v.

Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th Cir. 2007) (citation omitted).

The Appeals Council will review the ALJ’s decision if a claimant submits additional

evidence that is new, material, and relates to the period before the ALJ’s decision

(i.e., the evidence is chronologically relevant). § 404.970(4) (2016); Ingram, 496 F.3d

at 1261 (citation omitted).

      Evidence is new when the claimant submits it to the Appeals Council after the

ALJ’s decision. See Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1321

(11th Cir. 2015) (discussing evidence claimant submitted to the Appeals Council after

the ALJ’s decision); Hargress v. Soc. Sec. Admin, Comm’r, 883 F.3d 1302, 1309 (11th

Cir. 2018) (same). Evidence is material if a reasonable probability exists the new

evidence would change the administrative result. Washington, 806 F.3d at 1321

(quotation and citation omitted).    And evidence is chronologically relevant if it

“relates to the period on or before the date of [the ALJ’s] decision.” § 404.970(5);

Hargress, 883 F.3d at 1309 (citations omitted).           Medical evidence may be

chronologically relevant even if it is based on treatment the claimant received after

the ALJ’s decision. Washington, 806 F.3d at 1322–23 (citation omitted).




                                          7
      In determining whether new evidence relates back to the period on or before

the ALJ’s decision, courts consider the following: (1) whether, during the period

relevant to the ALJ’s decision, the claimant described the symptoms the new evidence

addresses; (2) whether the doctor, who generated the new evidence, reviewed the

claimant’s treatment notes from the period relevant to the ALJ’s decision; and (3)

whether evidence exists showing the claimant’s condition deteriorated after the ALJ’s

decision.   See Washington, 806 F.3d at 1322–23 (discussing why new evidence

submitted after the ALJ’s decision was chronologically relevant); see also Hargress,

883 F.3d at 1309 (citation omitted) (discussing three factors Washington considered

under the “special circumstances” of that case).

      The Appeals Council’s decision whether to review the ALJ’s decision because

of new evidence is subject judicial review. Washington, 806 F.3d at 1320 (quotation

and citation omitted). Whether evidence submitted to the Appeals Council is new,

material, and chronologically relevant, is a legal question subject to de novo review.

Id. at 1321 (citations omitted).

      The Appeals Council erred when it declined to review the ALJ’s decision in

light of the new evidence Mr. Jarka submitted. The cane prescription from Dr.

Vargas is new because Mr. Jarka submitted it after the ALJ’s decision.            The

prescription from Dr. Vargas is material because a reasonable probability exists that

it would change the administrative result. In her decision, the ALJ noted Mr. Jarka

uses a cane, but the ALJ also noted no doctor prescribed Mr. Jarka’s cane. (Tr. 21,

24, 25). And, at the hearing before the ALJ, the vocational expert (VE) testified Mr.



                                          8
Jarka could not work as an information clerk, mail clerk, or routing clerk because

using the cane to ambulate or stand would put Mr. Jarka off task more than ten

percent of the day. (Tr. 84).4

        So, based on her decision, the ALJ considered that no doctor prescribed Mr.

Jarka’s cane as important to his disability claim. If the ALJ had evidence that a


4   Below is the relevant testimony from the hearing:

        Mr. Jarka’s attorney: Okay. Now the jobs you cited, can they be
        performed with the use of a cane?

        VE: Yes, I don’t see what the problem is. If you’re talking about the use
        of a cane in the dominate hand while standing, then they would
        probably--their off task percentage would increase or their productivity
        would decrease--

        Mr. Jarka’s attorney: Well, let’s say the person needs to use a cane for
        even occasional standing and walking, would they be able to perform the
        jobs you cited as information clerk, mail clerk, and routing clerk?

        VE: I think it would be reasonable to say, could not. And that would be
        because of the dominate hand use with the cane would make the job
        unproductive and he’d have to be sitting while he’s performing those
        jobs. And these jobs are basically sit/stand.

        ALJ: Can I just add for clarification, or ask, that is a function of “off
        task,” is that right?

        VE: Yes. And productivity.

        ALJ: So, what she’s--what the counsel is asking you basically is what if
        the need to utilize the cane to ambulate or to stand would put him off
        task more than ten percent of the day?

        VE: That’s correct.

(Tr. 84).
                                           9
doctor prescribed Mr. Jarka’s cane, that could have changed the ALJ’s decision

because the VE testified Mr. Jarka could not work as an information clerk, mail clerk,

or routing clerk if he had to use a cane to ambulate or stand. The prescription from

Dr. Vargas is therefore material.

      The prescription from Dr. Vargas is also chronologically relevant to the time

period the ALJ considered. During the time period the ALJ considered, Mr. Jarka

reported using a cane for support because he lost his balance a few times. (Tr. 63,

733). Drs. Vargas and Saqib Khan also observed Mr. Jarka walking with a cane

during visits when Mr. Jarka reported low back pain and bilateral leg pain. (Tr. 754,

757, 760, 764).   Dr. Vargas, who prescribed the cane, treated Mr. Jarka and

repeatedly reviewed his treatment history during the time period the ALJ considered.

(Tr. 754, 757).   And no other evidence exists showing Mr. Jarka’s condition

deteriorated after the ALJ’s decision. So, the cane prescription from Dr. Vargas is

chronologically relevant to the time period the ALJ considered.

                                         *    *   *

      The cane prescription Dr. Vargas wrote because of Mr. Jarka’s “radiculopathy,

lumbar region”—dated less than one month after the ALJ’s decision—is new,

material, and chronologically relevant. The Appeals Council therefore erred when it

declined to review the ALJ’s decision.

             2.    Remaining Issues

      If the Commissioner denies benefits based on an issue that requires remand,

the reviewing court need not address other issues the claimant raised. See Demench



                                         10
v. Sec’y of Dept. of Health and Human Servs., 913 F.2d 882, 884 (11th Cir. 1990)

(declining to address other issues claimant raised on appeal when the ALJ erred on

one issue); see also Freese v. Astrue, No. 8:06-CV-1839-T-EAJ, 2008 WL 1777722, at

*3 (M.D. Fla. Apr. 18, 2008) (same).

      The Commissioner’s final decision to deny Mr. Jarka’s DIB application is based

on the Appeals Council’s decision to not review the ALJ’s decision because of the cane

prescription from Dr. Vargas. This order need not address the three other issues Mr.

Jarka raised because the Appeals Council’s error requires remand.

IV.   CONCLUSION

      The Appeals Council erred when it declined to review the ALJ’s decision

because the evidence Mr. Jarka submitted less than one month after the ALJ’s

decision is new, material, and chronologically relevant.

      The   Commissioner’s     decision   is therefore     REMANDED      for   further

consideration consistent with this order, and the case is DISMISSED. The Clerk of

Court must enter final judgment for Mr. Jarka consistent with 42 U.S.C. Sections

405(g) and 1383(c)(3).

      ORDERED in Tampa, Florida, on March 13, 2019.




                                          11
